This was an action of ejectment.
The premises are situate in Sampson County and contain 440 acres, and were granted to the lessor of the plaintiff (462) in 1845, who instituted this suit in May, 1846. The defendant gave evidence at the trial that, in 1847, he purchased the premises from a person then in possession, and immediately entered and had been in actual possession of them ever since, and that his vendor and those under whom he claimed had been in the actual continued possession of the premises from 1777 to 1847, claiming them as their own, under known and visible boundaries. On the part of the plaintiff evidence was then given that, in 1844, the defendant said he could *Page 329 
not find a grant for the land, and that one Black, a surveyor, had said to him that some one might trouble him, and advised him to enter it and get a grant; that the defendant accordingly made an entry (after that of the lessor of the plaintiff) and took out a warrant and had his survey made and sent it to Raleigh by a messenger in haste, for the purpose of being before the lessor of the plaintiff in getting a grant, if he could.
The counsel for the defendant insisted that, by reason of the long continued and peaceable possession of the premises by the defendant, and those under whom he came in, claiming them as their own, a presumption of a grant from the State, prior to that made to the lessor of the plaintiff, arose, and that, for that reason, the plaintiff could not recover. The court declined giving the instruction in that form, but directed the jury that if they believed the defendant, and those under whom he claimed, had been in possession of the land under known and visible boundaries for the period alleged by him, they were bound to presume that the defendant, or one of those under whom he claimed, had a grant for it, unless they were satisfied from other evidence offered that, in fact, no such grant existed.
The counsel for the defendant further moved the court to instruct the jury that if they found such a possession (463) on which a grant was to be presumed by them according to the foregoing instruction, there was no other evidence offered in this case which could rebut that presumption, and that the defendant was entitled to a verdict. But the court refused to give this instruction, and directed the jury that the declarations and acts of the defendant, respecting a grant, were evidence tending to rebut the presumption, which was proper to be considered by the jury, and the court would not intimate an opinion whether it was sufficient for that purpose, but that the jury were the judges of its weight, and were to consider whether those declarations and acts were the results of knowledge or of ignorance and mistake in the defendant, as one might by mistake admit that he had no title, when he had a good one. There was a verdict for the plaintiff on which judgment was entered, and the defendant appealed.
There have been so many adjudications upon titles set up under the presumption of conveyances, from ancient and continued possession, after full discussions, that one is under no necessity of going back to the nature and grounds *Page 330 
of the presumption, in order to consider them in detail. It is sufficient to say that it is established, as a general proposition, that from a long and peaceable possession, upon a claim of the right, a presumption arises that the possession was rightful, and, therefore, was under such deeds and assurances as are necessary to impart to it that character. The presumption is not deduced, as an inference of fact, from the possession, as evidence merely and according to its influence on the minds of the jury in producing or failing to produce a conviction that the presumption is according to the truth; but the deduction is made without regard to the very fact, by a rule in the law of evidence. It is a rule of reason and of policy, calculated to make men diligent and active in asserting their rights before proofs, once existing, may be lost, and while there (466) is no insuperable difficulty in ascertaining the real truth. If, indeed, one enter for a particular estate or under a particular title, and the nature of the original entry be shown, then the presumption that the possession, though very long, was upon a claim of the possession to the estate, does not arise as a legal inference; and it can inure to transfer the estate only when the possession is so very long and upon a claim of right as, with other circumstances, to induce the actual belief that, subsequent to the possession taken, there were other dealings upon which conveyances were in fact made. That, however, concerns mainly transactions between individuals touching estates already vested in one of them; for, considering the state of our law respecting the public domain, its management and disposition to private citizens, it is seldom, if ever, to be supposed that possession is taken of any part of it for any particular estate or purpose which can give a character to a long possession, by which it may be disconnected from the purpose in the possessor of obtaining the absolute title from the State, or from the apparent exercise of the rights of one who is already the owner of the land by having a grant for it. The only question in such cases is whether the possession has been long enough to justify an implication against the sovereign from the laches of the public servants, and the omission of private persons to appropriate the land. But it is manifest, from the necessity which gives rise to the presumption, and from its nature, that it is not supposed to establish as a fact that a grant was issued; and that its force is not destroyed or in any degree repelled by evidence which renders it probable that in truth a grant was not issued. If that were the sort of presumption the law raises, or if it could in that way be repelled, it would poorly serve its purpose, and be, really, worth nothing. For, as to the actual probability upon *Page 331 
the point, the facts that the grant is not produced, that it does not appear upon the registry in the county, and   (467) that no counterpart is enrolled in the Department of State, and no survey or entry is exhibited, nor credit for the payment of the purchase money at the treasury, would, in every case, constitute a mass of evidence which could not fail to overturn the artificial presumption we are considering, and is in itself much stronger in its tendency to repel the presumption than the acts and declarations of the defendant which were offered in this case. But, as first remarked, it is hardly pretended in any case that a grant was actually made out; for it was truly stated by Lord Mansfield, in Eldridge v. Knott, Cowp., 215, that the court often told the jury to presume a grant from long possession, when there was no idea that the jury believed or the court thought they ought to believe, in the particular case, that a grant had been made, and when it was not probable it had; the fact being presumed upon a principle of quieting possessions. These probabilities to the contrary, therefore, do not at all answer the presumption. The same position is very distinctly laid down in Reed v. Earnhart, 32 N.C. 516; and in that all the judges concurred. It is there said that the grant is presumed, not because the jury believe that one issued, but because there is no proof that it did not issue. Indeed, in the nature of the thing, it would seem that there can be no sufficient negative proof of the kind supposed; for, whatever probabilities may be shown that there was no grant in fact, yet the probability of its existence remains, which is sufficient to serve the presumption created by long possession under a claim of title by a grant. Such a possession was admitted to exist here — being for forty-seven years. That constitutes a title under a presumed grant. The existence of the grant, thus presumed, is not disproved by the inability of the party to produce it, or even by his declaration of a belief that it never existed — much less by his efforts to obtain another grant, since he (468) might wish it as the most direct and permanent evidence of title. Indeed, the obtaining of a new grant does not disprove the existence of a former one, nor even render it highly improbable, where there has been a long possession, as under an old grant; for there is nothing inconsistent in a person's making sure his title by further conveyances, and especially in getting a patent, which proves itself, instead of relying on witnesses to establish an ancient possession under a claim of right, as a foundation for presuming a grant. A second grant could only show the party's caution and vigilance, evinced in making out a title under two distinct grants — the one presumed to have *Page 332 
existed and the other shown to be existing. Hurly v. Morgan, 18 N.C. 425. The Court therefore holds it to have been erroneous to submit this question to the jury on this evidence, as one of fact to be found by them according to the weight they might give to the circumstances as evidence to their minds. The instruction ought to have been that, from the possession alleged, they should presume a grant, and, as matter of law, that there was no evidence to oppose or repel the presumption.
PER CURIAM.            Judgment reversed, and venire de novo.
Cited: Mason v. McLean, 35 N.C. 265; Rhodes v. Chandler, 55 N.C. 34;Melvin v. Waddell, 75 N.C. 366; Davis v. McArthur, 78 N.C. 360; Osbornev. Anderson, 89 N.C. 262; Bullard v. Hollingsworth, 140 N.C. 638.
(469)